Citation Nr: 1338245	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran had military service in the United States Marine Corps from February 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Veteran filed a claim for entitlement to service connection for a shrapnel wound in his left thigh.  In August 2009, the RO provided notice to the Veteran, as required by the Veteran Claims Assistance Act (VCAA) and implementing regulations, of the information and evidence not of record that was necessary to substantiate his service connection claim.  It also notified the Veteran of which information and evidence VA would obtain, and which information and evidence the claimant was expected to provide.  In September 2009, VA granted service connection for the Veteran's scar, as a residual of his shrapnel wound.

In January 2010, the Veteran filed a new claim for entitlement to service connection for degenerative arthritis of his left knee due to his shrapnel wound.  With respect to this claim, the RO did not provide the Veteran with the required VCAA notice prior to issuing its February 2010 rating decision, which denied the claim.  Specifically, the RO did not inform the Veteran of what information or evidence was required to substantiate his claim for service connection for degenerative arthritis of the left knee and of the parties' respective duties for obtaining any such information or evidence.  

Thus, to ensure that the VA has met its duty to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with the requirements of due process, this case must be remanded to the RO for further development prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter in compliance with the VCAA, informing him of the information or evidence needed to establish entitlement to service connection for degenerative arthritis of his left knee and the parties' respective responsibilities to obtain any such information or evidence.  Allow an appropriate time for response.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for degenerative arthritis of his left knee based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

